Exhibit 10.40

FIRST AMENDMENT TO THE LICENSE AGREEMENT

This FIRST AMENDMENT TO THE LICENSE AGREEMENT is made and entered into as of
May 25, 2007 (this “Amendment”), by and among Universal Studios, Inc., a
Delaware corporation (“USI”), Universal City Studios LLLP, a Delaware limited
liability limited partnership (formerly known as Universal City Studios, Inc.,
“UCS”), Universal City Property Management Company II LLC, a Delaware limited
liability company (formerly known as Universal City Property Management II,
“UniCo”) and Universal City Development Partners, Ltd., a Florida limited
partnership (“UCDP Ltd.,” formerly known as Universal City Development Partners,
LP (“UCDP LP”)).

W I T N E S S E T H

WHEREAS, the predecessors of USI, UCS, UniCo and UCDP entered into that certain
License Agreement, dated as of March 28, 2002 (the “License Agreement”);

WHEREAS, the License Agreement was made pursuant to that certain Second Amended
and Restated Agreement of Limited Partnership of UCDP LP, dated as of July 27,
2000, by and between Universal City Florida Holding Co. II, as general partner,
and Universal City Florida Holding Co. I, as limited partner (the “Original
Partnership Agreement”);

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of April 30,
2002, UCDP LP merged with and into UCDP Ltd. (the “Merger”);

WHEREAS, in connection with the Merger, on June 5, 2002, Universal City Florida
Holding Co. II (“Holding II”). in its capacity as the sole general partner of
UCDP Ltd., and Universal City Florida Holding Co. I (“Holding I”), in its
capacity as the sole limited partner of UCDP Ltd., among additional parties,
entered into that certain Amended and Restated Agreement of Limited Partnership
of UCDP Ltd. (as amended, the “New Partnership Agreement”);

WHEREAS, in connection with the Theme Park License Agreement, dated as of the
date hereof (the “WB Agreement”), by and between Warner Bros. Consumer Products
Inc. and UCDP Ltd., the parties to the New Partnership Agreement have entered
into a First Amendment to the New Partnership Agreement dated as of the date
hereof (the “Partnership Agreement Amendment”); and

WHEREAS, the parties hereto desire to amend the License Agreement as set forth
herein in order to incorporate the terms of the New Partnership Agreement, as
amended by the Partnership Agreement Amendment.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
it is agreed by and among the parties hereto as follows:



--------------------------------------------------------------------------------

1.        Certain Defined Terms.  Words and phrases which are introduced initial
capitals and which are not otherwise defined in this Amendment shall have the
same meaning as in the New Partnership Agreement, as amended by the Partnership
Agreement Amendment.

2.        New Partnership Agreement References.  Each reference to the
“Partnership Agreement” in Section 1 and, as amended hereby, Section 4 of the
License Agreement shall mean the New Partnership Agreement, as amended by the
Partnership Agreement Amendment.

3.        UCDP References.  Each reference to “UCDP LP” in Sections 1 and 4 of
the License Agreement shall mean “UCDP Ltd.”

4.        Subject Gate References.  “Universal Orlando” in Section 4 of the
License Agreement shall be deleted and replaced with “the Subject Gates and, for
purposes of Subsection 8(f) of the Partnership Agreement, the Beyond Gate 2 Area
(each as defined in the Partnership Agreement)”.

5.        Otherwise Unchanged.  This Amendment is limited precisely as written
and shall not be deemed to be an amendment to any other term or condition of the
License Agreement. Wherever the License Agreement is referred to therein or in
any other agreements, documents or instruments, such reference shall be to the
License Agreement, as amended hereby. Except as expressly and specifically
amended by this Amendment, the License Agreement shall remain unchanged, and the
License Agreement, as amended hereby, is hereby ratified, approved and confirmed
in all respects by parties hereto and shall remain in full force and effect.

6.        Governing Law.  This Amendment shall be interpreted and governed by
the laws of the State of New York.

7.        Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

8.        Headings.  The descriptive headings contained in this Amendment are
for the convenience of reference only, shall not be deemed to be a part of this
Amendment and shall not affect in any way the meaning, construction or
interpretation of this Amendment.

[Remainder of page left blank intentionally]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Amendment on the day and
year first above written.

 

  UNIVERSAL STUDIOS, INC.   By:  

LOGO [g15835image_001.jpg]

    Name: Maren Christensen     Title: Executive Vice President   UNIVERSAL CITY
STUDIOS LLLP   By:  

LOGO [g15835image_001.jpg]

    Name: Maren Christensen     Title: Executive Vice President  

UNIVERSAL CITY PROPERTY

MANAGEMENT COMPANY II LLC

  By:  

LOGO [g15835image_002.jpg]

    Name: Thomas L. Williams     Title: Chairman and CEO

 

 

UNIVERSAL CITY DEVELOPMENT

PARTNERS, LTD.

  By:  

Universal City Florida Holding Co. II,

General Partner

  By:   Universal City Property Management II LLC   By:  

LOGO [g15835image_002.jpg]

    Name: Thomas L. Williams     Title: Chairman and CEO

[Signature Page to First Amendment to License Agreement]

 



--------------------------------------------------------------------------------

By:  

Blackstone UTP Offshore Capital Partners

LLC

  By:  

Blackstone UTP Offshore Capital

Partners L.P., its sole member

    By:  

Blackstone Media Management

Associates III, L.L.C., its general

partner

      By:  

LOGO [g15835image_003.jpg]

        Name: Michael Chae         Title:

 

By:   Blackstone Family Media Partnership III LLC   By:  

Blackstone Family Media Partnership III

L.P., its sole member

    By:  

Blackstone Media Management

Associates III, L.L.C., its general

partner

      By:  

LOGO [g15835image_003.jpg]

        Name: Michael Chae         Title: By:   Blackstone UTP Capital Partners
LLC   By:   Blackstone UTP Capital Partners L.P., its sole member     By:  

Blackstone Media Management Associates III, L.L.C., its general

partner

      By:  

LOGO [g15835image_003.jpg]

        Name: Michael Chae         Title:

 

 

 

 

[Signature Page to First Amendment to License Agreement]



--------------------------------------------------------------------------------

By:   Blackstone UTP Capital Partners A LLC   By:  

Blackstone UTP Capital Partners A L.P.,

its sole member

    By:  

Blackstone Media Management Associates III, L.L.C., its general

partner

      By:  

LOGO [g15835image_003.jpg]

      Name:   Michael Chae       Title:  

 

 

[Signature Page to First Amendment to License Agreement]

 